Exhibit 12.2 KIMCO REALTY CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS For the six months ended June 30, 2017 (in thousands, except for ratio) Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 90,256 Add: Interest on indebtedness (excluding capitalized interest) 92,104 Amortization of debt premiums, discounts and capitalized expenses 5,687 Amortization of capitalized interest 2,559 Portion of rents representative of the interest factor 3,665 194,271 Distributed income from equity investees 27,678 Pretax earnings from continuing operations, as adjusted $ 221,949 Combined fixed charges and preferred stock dividends - Interest on indebtedness (excluding capitalized interest) $ 92,104 Capitalized interest 6,442 Preferred dividend factor 23,109 Amortization of debt premiums, discounts and capitalized expenses 5,687 Portion of rents representative of the interest factor 3,665 Combined fixed charges and preferred stock dividends $ 131,007 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 1.7
